19-1282
     Lubaki Zala v. Wilkinson
                                                                                 BIA
                                                                            Hochul, IJ
                                                                         A206 864 847
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   YVES LUBAKI ZALA,
14            Petitioner,
15
16                     v.                                      19-1282
17                                                             NAC
18   MONTY WILKINSON, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23
24   FOR PETITIONER:                       Stephen K. Tills, Esq., Orchard
25                                         Park, NY.
26

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
     Attorney General Monty Wilkinson is automatically substituted for
     former Acting Attorney General Jeffrey A. Rosen as Respondent.
 1   FOR RESPONDENT:                Jeffrey Bossert Clark, Acting
 2                                  Assistant Attorney General;
 3                                  Anthony C. Payne , Assistant
 4                                  Director; Joseph D. Hardy, Trial
 5                                  Attorney, Office of Immigration
 6                                  Litigation, United States
 7                                  Department of Justice, Washington,
 8                                  DC.

 9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13          Petitioner Yves Lubaki Zala, a native and citizen of the

14   Democratic Republic of Congo, seeks review of an April 8,

15   2019, decision of the BIA affirming an August 15, 2017,

16   decision of an Immigration Judge (“IJ”), denying asylum,

17   withholding    of   removal,   and   relief   under   the   Convention

18   Against Torture (“CAT”).       In re Yves Lubaki Zala, No. A 206

19   864 847 (B.I.A. Apr. 8, 2019), aff’g No. A 206 864 847

20   (Immig. Ct. Buffalo Aug. 15, 2017).           We assume the parties’

21   familiarity with the underlying facts and procedural history.

22          We have reviewed the IJ’s decision as modified by the

23   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

24   520, 522 (2d Cir. 2005).       The applicable standards of review

25   are well established.     See Yanqin Weng v. Gonzales, 562 F.3d

26   510, 513 (2d Cir. 2009) (reviewing factual findings for
                               2
 1   substantial evidence and questions of law and application of

 2   law to fact de novo).

 3       The IJ had jurisdiction over Zala’s removal proceedings.

 4   See Banegas Gomez v. Barr, 922 F.3d 101, 110–12 (2d Cir.

 5   2019).    Zala, argues that, under Pereira v. Sessions, 138 S.

 6   Ct. 2105 (2018), because his Notice to Appear (“NTA”) lacked

 7   a hearing date and time, it was insufficient to vest the

 8   immigration    court   with    jurisdiction   over   his   removal

 9   proceedings.    Pereira addresses a narrow question regarding

10   the stop-time rule and does not “void jurisdiction in cases

11   in which an NTA omits a hearing time or place.”            Banegas

12   Gomez, 922 F.3d at 110.       Although Zala’s NTA did not specify

13   the time and date of his initial hearing, he received hearing

14   notices   specifying   that information and     he   attended   his

15   hearings.

16       Zala also argues that the BIA failed to            adequately

17   explain its reasoning when it affirmed the IJ’s adverse

18   credibility determination.       We generally “require a certain

19   minimum level of analysis from the IJ and BIA opinions denying

20   asylum.” Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir.

21   2005).    But where, as here, the BIA affirmed the adverse

22   credibility determination because Zala had not meaningfully

                                       3
 1   challenged it, our review is limited to that determination.

 2   See Prabhudial v. Holder, 780 F.3d 553, 555–56 (2d Cir. 2015)

 3   (limiting   review   to   BIA’s    conclusion    that   argument   was

 4   waived); Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

 5   122 (2d Cir. 2007) (explaining that our review is limited to

 6   the reasons given by the BIA and issues not raised before the

 7   BIA are unexhausted and generally not reviewable).           The BIA

 8   did not err in finding no meaningful challenge.            On appeal

 9   to the BIA, Zala included only a few cursory sentences and

10   failed to challenge any of the findings underlying the IJ’s

11   adverse credibility determination.          See Yueqing Zhang v.

12   Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005) (finding claim

13   abandoned where raised in “single conclusory sentence”).

14   Because Zala does not otherwise challenge the merits of the

15   agency’s denial of asylum, withholding of removal, and CAT

16   relief, we do not further review the agency’s conclusion that

17   he failed to meet his burden of proof.          Id.

18       For the foregoing reasons, the petition for review is

19   DENIED.   All pending motions and applications are DENIED and

20   stays VACATED.

21                                     FOR THE COURT:
22                                     Catherine O’Hagan Wolfe,
23                                     Clerk of Court

                                        4